Citation Nr: 1812619	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cold injury residuals of the right hand, to include Raynaud's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. A notice of disagreement was received in April 2012, a statement of the case was issued in September 2013, and a VA Form 9 was received in September 2013.

In February 2016, the Board remanded this claim to schedule a Board hearing.  The requested hearing was conducted in November 2017 by the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for cold injury residuals of the right hand, to include Raynaud's disease.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was afforded a VA examination in May 2011, at which time he was diagnosed with paraesthesia/subjective numbness and tingling of the right hand and Raynaud's of the right hand digits. A VA medical opinion was obtained in July 2011. The examiner opined that the Veteran's reports of pain and numbness of the right hand were less likely than not due to cold exposure during service. No further rationale or explanation was provided. The Court has held that a medical opinion that contains only conclusions should be accorded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds a remand is necessary to obtain a thorough medical opinion with rationale.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the Veteran's claimed cold injury residuals of the right hand, to include Raynaud's disease. If deemed necessary by the examiner, afford the Veteran a VA examination. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's paraesthesia/subjective numbness and tingling of the right hand and Raynaud's of the right hand digits are causally or etiologically due to service, to include the January 1977 service treatment record indicating the Veteran had questionable frostbite.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.

4. The case should then be returned to the Board for appellate review. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



